F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAY 23 2002
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 JUAN MANUEL VASQUEZ,

                Plaintiff - Appellant,                    No. 01-2118
           v.                                  (D.C. No. CIV-01-304-BB/WWD)
 GOVERNOR GARY JOHNSON;                                (D. New Mexico)
 ROBERT J. PERRY, Secretary of
 Corrections, State of New Mexico; and
 NEW MEXICO DEPARTMENT OF
 CORRECTIONS,

                Defendants - Appellees.




                              ORDER AND JUDGMENT          *




Before SEYMOUR, HENRY , and BRISCOE , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2). The case is therefore submitted

without oral argument.


       *
        This order and judgment is not binding precedent, except under the
doctrines of res judicata, collateral estoppel, and law of the case. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                 I. BACKGROUND

      Proceeding pro se, the plaintiff Juan Manuel Vasquez, a state prisoner in

the custody of the New Mexico Department of Corrections, filed this action

pursuant to 42 U.S.C. § 1983. In his Complaint, Mr. Vasquez alleges that the

state of New Mexico had confined him in a county jail in violation of a state

statute. He further alleges that, because he had pursued litigation against the

state, the state retaliated against him by “taking all Law Libraries in the State,” by

no longer providing “Case Law forms” or typewriters for legal research, and by

censoring his mail. Rec. doc. 1, Attachment 1, at 3 (Complaint, filed Mar. 19,

2001). Mr. Vasquez added that the state had not provided a lawyer or a legal

assistant to advise him.

      Pursuant to 28 U.S.C. § 1915(e)(2), the district court dismissed Mr.

Vasquez’s complaint. The court reasoned that Mr. Vasquez had failed to allege

an actual injury arising out of a denial of access to legal materials and legal

assistance. Additionally, the court stated, Mr. Vasquez’s allegation of denial of

access to the courts was “squarely contradicted by the fact that [his] complaint

was mailed to the court.” Rec. doc. 6, at 3 (District Court Order, filed Apr. 6,

2001). The court further held that Mr. Vasquez’s allegations of retaliation were

conclusory. We agree with the district court that Mr. Vasquez’s Complaint fails

to state a claim upon which relief may be granted.


                                          -2-
                                     II. DISCUSSION

       An inmate alleging a violation of constitutional access to the courts “must

show actual injury.”    Lewis v. Casey , 518 U.S. 343, 349 (1996);   Penrod v.

Zavaras , 94 F.3d 1399, 1403 (10th Cir. 1996) (per curiam) (interpreting     Lewis ).

Thus, the allegation that a prison’s library is inadequate is insufficient to allege

the denial of the constitutional right of access to the courts.   See Lewis , 518 U.S.

at 351. Instead, an inmate “must go one step further and demonstrate that the

alleged shortcomings in the library . . . hindered his efforts to pursue a legal

claim.” Id. Here, Mr. Vasquez’s complaint does not allege such an actual injury.

       As to the allegation of retaliation, we agree with the district court that Mr.

Vasquez has failed to allege the specific facts necessary to support such a claim.

Even under the liberal pleading standards applied to pro se litigants, “conclusory

allegations without supporting factual averments are insufficient to state a claim

upon which relief can be based.”       Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir.

1991); see also Peterson v. Shanks , 149 F.3d 1140, 1144 (10th Cir. 1998) (“An

inmate claiming retaliation must allege specific facts showing retaliation because

of the exercise of the prisoner’s constitutional rights.”) (internal quotation marks

omitted).

       Finally, Mr. Vasquez’s allegations regarding the violation of a New Mexico

state statute are insufficient to allege a § 1983 claim. Section 1983 provides a


                                              -3-
remedy for the deprivation of rights protected by federal rather than state law.

See Collins v. City of Harker Heights, Tex.         , 503 U.S. 115, 120-21 (1992);   see

also Romero v. Fay , 45 F.3d 1472, 1481 (10th Cir. 1995) (holding that an

allegation that a defendant prosecuted the plaintiff in violation of New Mexico

law was insufficient to allege a violation of federal law under § 1983). Moreover,

the Supreme Court has held that “[t]he Constitution does not . . . guarantee that

the convicted prisoner will be placed in any particular prison.”         Meachum v.

Fano , 427 U.S. 215, 224-25 (1976). Thus, Mr. Vasquez’s allegation that the

defendants violated New Mexico law in confining him in the county jail is

insufficient to allege a violation of federal law.

       Accordingly, we AFFIRM the district court’s dismissal of Mr. Vasquez’s

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) because the Complaint fails

to state a claim upon which relief may be granted.



                                   Entered for the Court,



                                   Robert H. Henry
                                   Circuit Judge




                                              -4-